—Judgment, Supreme Court, New York County (Micki Scherer, J.), rendered June 18, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant was not entitled to a jury charge regarding agency since there was no reasonable view of the evidence supporting his theory that he was acting only on behalf of the buyer (see, People v Herring, 83 NY2d 780). Defendant, a complete stranger to the purchasing undercover officer, responded to the officer’s request for $25 worth of cocaine by patting him down and then steering him to his codefendant, whereupon defendant then actively participated in the drug transaction by accepting $25 from the officer, while making a comment that clearly established that defendant was working for the codefendant. We further find that the verdict was not against the weight of the evidence. Concur — Sullivan, J. P., Nardelli, Rubin, Andrias and Friedman, JJ.